The Chancellor.
The application to remove the guardian from his trust must be granted. It appears from the testimony taken before the master, that there is a serious difficulty existing between the guardian and the husband of his ward, arising out of the improper conduct of the former, in trading with the husband, who was also an infant, and ap-, propriating the wife’s property to carry into effect those speculations. The present controversy is the necessary result of such a violation of duty by the guardian, and might reasonably have been anticipated. If he did not know his duty, he ought never to have been appointed guardian; and if he has wilfully violated it, he ought to be removed. The fact of his own insolvency and that of one of his sureties is also another sufficient reason for his removal from the trust.
*35Samuel W. Seaton must be appointed the guardian of each of the petitioners, on his executing to each a bond in the usual form, with two sufficient sureties to be approved by master B. Clark, and in such sum as he shall direct; and on producing a certificate of the register or assistant register of this court that such bond is filed, Drake must deliver over to the new guardian of the wife, under the direction of the same master, all property in his possession, or under his power or control, belonging to his late ward, and must deliver up and cancel the mortgage which he has taken upon her estate. He must account before the master in relation to the guardianship, and pay over to the new guardian the balance if any which may be found due ; and the question of costs on this application is reserved until the coming in of the master’s report.